Citation Nr: 1525660	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-19 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral knee disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to an initial compensable disability rating for service-connected hemorrhoids.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which denied the Veteran's claims for entitlement to service connection for hearing loss, neck pain, and knee pain, and granted service connection for hemorrhoids, assigning a noncompensable evaluation effective June 13, 2010.

A hearing was held on February 11, 2015, by means of video conferencing equipment with the appellant in Honolulu, Hawaii, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

The issues of entitlement to service connection for a neck disability and bilateral knee disability and entitlement to an initial compensable disability rating for hemorrhoids are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's bilateral sensorineural hearing loss, considered disabling under VA standards, is at least as likely the result of noise exposure in service as it is the result of any other cause or factor.


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Without deciding whether the notice and development required has been satisfied with respect to the issue adjudicated herein, the Board concludes that this duty does not preclude the Board from adjudicating the appeal of the claim for service connection for bilateral hearing loss, because the Board is granting in full the benefits sought on appeal.  If any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

III.  Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be construed to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

The requirements of section 3.385 need only be met for the purposes of showing a current "disability" for service connection purposes.  The purpose of section 3.385 is to establish guidelines for determining when a hearing "disability" is present so that service connection may be granted.  It does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service or where hearing loss was shown in service but not to the disabling degree depicted in section 3.385.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran contends that he has bilateral hearing loss as a result of his prolonged exposure to excessive noise levels on the flight line for four years during active military service.  At the February 2015 Board hearing, the Veteran testified under oath that he served as an aircraft maintenance specialist and crew chief and that he was exposed to constant loud noise during inspections of aircraft with running engines and only sporadically used hearing protection.  The Veteran's DD Form 214 documents the Veteran's military occupational specialty (MOS) as an aircraft maintenance specialist, which is consistent with his assertions regarding excessive noise exposure.  See VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have a "moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event).  The Duty MOS Noise Exposure Listing indicates as "highly probable" exposure to hazardous noise for the MOS of aircraft maintenance specialist, so such exposure is conceded.  Therefore, the remaining questions are whether the Veteran has a current hearing loss "disability" for VA service connection purposes and whether the current hearing loss is etiologically related to military service.

At the Board hearing, the Veteran submitted a private audiology report from December 2014 wherein the audiologist wrote that the pure tone thresholds revealed mild to moderate sensorineural hearing loss bilaterally.  The audiogram from December 2014 demonstrated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
30
45
50
LEFT
30
20
30
25
55

As the auditory threshold at the 4000 Hertz frequency is 40 decibels or greater for both ears, the requirements of section 3.385 have been met for the purposes of showing a current hearing loss "disability" for service connection purposes.  

In February 2015, the Veteran also submitted a revised letter from a private audiologist which stated that the Veteran's audiological evaluation was consistent with mild to moderate sensorineural hearing loss bilaterally and his hearing loss is as likely as not due to jet engine noise exposure.  

The Veteran was provided with VA audiological examination in September 2010.  The VA examiner conducted audiometric testing demonstrating a hearing loss "disability" per 38 C.F.R. § 3.385 for the left ear, but levels which did not rise to the level of a "disability" for the right ear.  The examiner recorded the Veteran's reports of extensive noise exposure on the flight line during service, but opined that the Veteran's hearing loss was not caused by or a result of the in-service noise exposure, because hearing sensitivity was normal on entrance to and separation from military service.  

There is thus medical opinion evidence both for and against a finding that the Veteran's current hearing loss is etiologically related to service.  The VA examiner looked to entrance and separation audiograms to conclude that the Veteran's hearing loss did not arise during service, but did not specifically address whether years of exposure to excessive loud noise during service led to hearing loss demonstrated by audiometric findings later in life or provide an opinion as to what more-likely caused the Veteran's hearing loss disability.  The private audiologist opinion directly speaks to the cause of the Veteran's current hearing loss disability, but the probative value of the opinion is significantly lessened by the conclusory nature of the statement in the absence of the audiologist's reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  

The Board could remand the case for another opinion on the matter.  However, the Board has determined that a VA Training Letter on Hearing Loss provides enough information about the likely causes of sensorineural hearing loss, the type that this Veteran has, to resolve the benefit of the doubt on the remaining issue of the likelihood of a connection between the Veteran's current hearing loss and noise exposure in service.  See Training Letter 10-02 (March 18, 2010).  In this regard, the Training Letter notes that "[t]he two most common causes of [sensorineural hearing loss] are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise)."  Training Letter at 3.

Although no rationale was provided in support of the private audiologist's opinion that the Veteran's current sensorineural hearing loss was as likely as not related to his in-service exposure to jet engine noise, when considered in relation to the Training Letter, as well as the fact that no evidence of record has identified an alternative more-likely cause of the Veteran's current hearing loss, such as presbycusis, the Board finds that the evidence is at least in equipoise regarding the question of whether the Veteran's current hearing loss disability was at least in part caused by his exposure to excessive noise during military service.  There being at least an approximate balance of positive and negative evidence regarding the answer, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.

In sum, the evidence demonstrates that the Veteran has current bilateral sensorineural hearing loss which meets the level of severity under VA regulations to constitute a hearing loss "disability"; it is conceded that the he experienced excessive noise on the flight line during service; and resolving reasonable doubt in favor of the Veteran, his current hearing loss is at least as likely as not etiologically related to his in-service noise exposure.  Thus, the Board concludes that service connection for bilateral hearing loss is warranted on a direct basis.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385.  Having so concluded, the Board need not decide whether service connection for hearing loss is warranted on a presumptive basis under 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

Reasons for remand:  To obtain relevant private treatment records and provide the Veteran with additional VA examination and medical opinions.

I.  Hemorrhoids

The Veteran is seeking an initial compensable disability rating for his service-connected hemorrhoids.  The Veteran was provided with a VA examination with respect to this claim in January 2013.  The examination report recorded the Veteran's report of protruding hemorrhoid with intermittent pain, and the examiner's findings on examination of small or moderate external hemorrhoids.  At the February 2015 Board hearing, the Veteran described multiple internal and external hemorrhoids, which result in constant discomfort and which bleed on a weekly basis.  The Court has held that a veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given that the Veteran's testimony indicates greater symptomatology than that seen at the January 2013 VA examination, on remand, the Veteran should be scheduled for additional VA examination to determine the current severity and manifestations of his service-connected hemorrhoids.

II.  Neck

The Veteran asserts that his neck disability was caused by repeatedly hitting his head on portions of aircraft while running under the planes during his military service.  

At the Board hearing, the Veteran submitted statements from a physician with K.W.A. Family Medical Clinic and a chiropractor, D.W.  The chiropractor stated that he had been treating the Veteran for chronic neck pain since March 2012, and the physician stated that the Veteran has had chronic neck pain and signs/symptoms of osteoarthritis in the neck, with cervical bone spurs present on x-ray, "all of which could be secondary to repeated head and neck trauma sustained from running into the fuselage of an F-4 plane."  

While these statements represent competent evidence of a current neck disability, and the Veteran is competent to report that he hit his head repeatedly during service, the physician's statement is found to provide an insufficient basis for a grant of service connection.   The physician's statement that the that the current neck disability "could be secondary to repeated head and neck trauma" sustained during service is equivocal, and the Court has held that the use of such equivocal language makes a statement speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).     

The Veteran has not yet been provided with a VA examination regarding his claim for service connection for a neck disability.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when there is (1) competent evidence of a current disability or recurrent symptoms, (2) evidence establishing an "in-service event, injury or disease," (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).

The physician's August 2014 statement that he Veteran has cervical bone spurs present on x-ray represents competent evidence of a current disability.  As noted above, the Veteran is competent to report that he repeatedly hit his head while running under aircraft during service, and such action is consistent with his MOS of aircraft maintenance specialist.  See Layno v. Brown, 6 Vet. App. 465 (1994) (describing competent lay evidence as that which is provided by a person who has knowledge of facts or circumstances and conveys matters than can be observed and described by a lay person).  Finally, the physician's statement that the Veteran's current neck disability "could be secondary to repeated neck and head trauma" in service is sufficient to meet the low threshold of indicating that the current disability may be related to the in-service event, so as to require VA to provide a VA examination.  Therefore, on remand, an examination should be provided which addresses the etiology of the Veteran's current neck disability.  In a September 2010 statement, the Veteran also indicated that a chiropractor told him that his neck was being strained due to overcompensation for pain from a service-connected back disability.  Therefore, an opinion should also be sought with regard to whether the Veteran's neck disability was caused or aggravated by his service-connected back disability.  

Although the Veteran was informed, via an August 2010 letter, of the evidence needed to warrant entitlement to service connection on a direct basis, the Veteran has not been sent notice of the laws and regulations pertinent to claims brought under the theory of secondary service connection and the evidence needed to substantiate such a claim, as per 38 C.F.R. § 3.310 and the Court's holding in Allen v. Brown, 8 Vet. App. 374 (1995).  Therefore, on remand, the Veteran must be provided with corrective notice.

Further, inasmuch as the chiropractor and physician's statements indicate the existence of relevant private treatment records that have not yet been associated with the claims file, such should be obtained on remand, after obtaining any necessary authorization and releases from the Veteran.  See 38 C.F.R. § 3.159(c)(1) (2014).  

III.  Knees

The Veteran asserts that his bilateral knee disabilities are a result of his aircraft maintenance specialist MOS, which caused significant wear and tear from years of running and dropping to his knees and jumping.

The Veteran was provided with a VA examination of his knees in January 2013.  The VA examiner reviewed the claims file and noted that the Veteran's service treatment records documented the Veteran's complaints of knee pain during service.  Following physical examination of the Veteran's knees, however, the VA examiner diagnosed normal knees.  Radiological imaging demonstrated no significant bony abnormality, joint spaces which were well maintained with no arthritic changes, normal bony mineralization, and no periarticular chondral or soft tissue calcifications.  The examiner opined that it was less likely than not that a knee disability was incurred in or caused by service because there was no evidence that the Veteran developed a chronic knee problem as a result of military service.  The VA examination report also included a notation that the Veteran had to stop working as a plumber and accept a lower paying desk job because of his lower leg condition.

At the Board hearing, the Veteran submitted additional medical opinions regarding his left and right knee disabilities.  A January 2014 private opinion from an orthopedic surgeon noted that the Veteran had been under his care, that an MRI scan of the left knee showed a degenerative medial meniscal tear, and that "[i]t does appear that the patient's work requiring repetitive kneeling and squatting has produced this degenerative meniscal tear."  In a July 2014 opinion, the same orthopedic surgeon stated that the Veteran had developed an osteochondral defect of the right patellofemoral joint, requiring Hyaluronidase viscosupplementation, and that this appears to stem from a military injury when the Veteran worked as an aircraft crew chief which required repetitive kneeling.  Although the physician was told that the Veteran's military service as an aircraft crew chief required repetitive kneeling and squatting, and the Veteran related his pain to his military service, the physician made no statement about any subsequent work which may have also required kneeling and squatting (e.g. plumbing).  Additionally, there is no indication that the private physician reviewed the claims file or otherwise had access to the medical evidence of record, which includes x-ray imaging from January 2013 showing no significant joint or bony abnormality.  Therefore, the Board finds the private opinions to provide an insufficient basis for a grant of service connection at this time.

On remand, a supplemental VA medical opinion should be provided which discusses the conflicting evidence of record and which provides a well-reasoned conclusion regarding the etiology of the Veteran's current knee disabilities.  Additionally, in a September 2010 statement, the Veteran asserted that his knee pain may be related to his back injury.  As the issue is already being remanded for a supplemental medical opinion, the report should also address whether the Veteran's current knee disabilities were caused or aggravated by his service-connected back disability.  In finding that further development, including another VA opinion, is necessary to adjudicate this appeal, the Board acknowledges the Court's decision in Mariano v. Principi, 17 Vet. App. 305 (2003).  In this regard, the Board notes that although Mariano states that it "would not be permissible for VA to undertake such additional development if a purpose was to obtain evidence against an appellant's case," the Court has held that VA may undertake the development of additional evidence if, as here, it is necessary to render an informed decision on the claim.  See Douglas v. Shinseki, 23 Vet. App. 19 (2009) (distinguishing Mariano, 17 Vet App. at 312).  

While a medical opinion letter and two treatment records from January and July 2014 from a doctor with Orthopedic Associates have been associated with the file, it seems likely that additional treatment records from this practice remain outstanding.  As the Board is remanding for further development on these issues, the AOJ should seek to obtain any relevant outstanding private treatment records from this practice, pending any necessary authorization from the Veteran.  See 38 C.F.R. § 3.159(c)(1) (2014).  

Accordingly, the claims are REMANDED for the following action:

1.  Ask the Veteran to identify and provide a release form for any records of VA and/or private treatment relating to the disabilities that remain on appeal that have not yet been associated with the file, to include records of treatment  from chiropractor D.W. from March 2012 to present and treatment provided by Orthopedic Associates and K.W.O. Family Medical Clinic.  After securing the Veteran's written authorization, obtain the private records identified.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.  

2.  Thereafter, schedule the Veteran for a VA examination with an appropriate medical professional to assess the current manifestations and severity of his service-connected hemorrhoids.  All indicated studies/diagnostic tests must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination. 

After examining and interviewing the Veteran and reviewing the evidence of record, the examiner should
discuss whether internal and/or external hemorrhoids are present and if so, indicate which of the following most-closely describes their severity:

a.  mild or moderate
b.  large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences;
c.  with persistent bleeding and with secondary anemia, or with fissures. 

The examiner must provide a complete rationale for any stated opinion.

3.  After completing part one, schedule the Veteran for an examination with an appropriate VA medical professional to determine the nature and etiology of any current neck disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

Thereafter, the examiner should address the following:

a.  Provide a diagnosis for any neck disability present at any point during the appeal period (June 2010 to present).  

b.  For any diagnosis provided, state whether it is at least as likely as not (50 percent or greater probability) that the disability arose during, was caused by, or is otherwise etiologically related to the Veteran's military service.

The Veteran has consistently described neck trauma sustained from repeatedly running and hitting his head on the underside of planes during service while performing duties as an aircraft maintenance specialist.

c.  For any diagnosis provided, state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current neck disability was caused or aggravated (permanently worsened beyond normal progression of the disorder) by the Veteran's service-connected degenerative disc disease (DDD) of the lumbar spine.

If it is determined that the Veteran's neck disability has been aggravated by his service-connected lumbar spine DDD, the examiner should quantify the approximate degree of disability, or baseline, before the onset of aggravation. (i.e. what approximate level of neck disability would exist if it underwent its own natural progression, and was not aggravated by the back disability.) 

The examiner's attention is directed to a September 2010 statement from the Veteran noting that he went to a chiropractor following separation from service and was told his neck was being strained as a result of his overcompensating for his back pain.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it. The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner must include in the medical report the rationale for any opinion expressed.  However, if the reviewer cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  After completing part one, refer the Veteran's claims file to an appropriate medical professional (hereinafter "reviewer") who has not yet provided an opinion with regard to the Veteran's knees for a supplemental VA medical opinion as to the etiology of the Veteran's current right and left knee disabilities.  The reviewer must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The reviewer must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the reviewer determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The reviewer must then address the following:

a.  Provide a diagnosis for any bilateral and/or unilateral knee disability present at any time during the appeal period (June 2010 to present).

b.  For any diagnosis provided, state whether it is at least as likely as not (50 percent or greater probability) that the knee disability arose during or is otherwise etiologically related to his military service.

The Veteran reports chronic knee pain which he relates to wear and tear from his in-service job that involved daily running and dropping to his knees and jumping.  The reviewer's attention is directed to service treatment records including those from May 1973 documenting recurrent knee pain and a July 1974 record following a motorcycle accident noting abrasions to both knees and tenderness over the left patella.

c.  For any diagnosis provided, state an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the knee disability was caused or aggravated (permanently worsened beyond normal progression of the disorder) by the Veteran's service-connected degenerative disc disease (DDD) of the lumbar spine.

If it is determined that the Veteran's knee disability has been aggravated by his service-connected lumbar spine DDD, the reviewer should quantify the approximate degree of disability, or baseline, before the onset of aggravation. (i.e. what approximate level of knee disability would exist if it underwent its own natural progression, and was not aggravated by the back disability.) 

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it. The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The reviewer must include in the medical report the rationale for any opinion expressed.  However, if the reviewer cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5.  After completing the above, review the requested medical examination and opinions to ensure responsiveness to, and compliance with, the directives of this remand and implement corrective procedures as necessary.  

6.  After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the Veteran's claims for service connection for neck and bilateral knee disability and an initial compensable disability rating for hemorrhoids in light of all additional evidence received.  If any of the benefits sought on appeal are not granted in full, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


